Citation Nr: 0715869	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  05-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) on appeal from a June 2003 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.



FINDINGS OF FACT

1. The veteran has a current diagnosis of post-traumatic 
stress disorder.

2. The evidence of record does preponderates against a 
finding that the veteran engaged in combat with the enemy.

3.  The veteran has not provided detailed information, 
including specific names, dates, and locations, which is 
sufficient for attempted verification of his claimed in-
service stressors.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
psychiatric disorder, including PTSD and/or depression, which 
is related to his active military service.



CONCLUSION OF LAW

A psychiatric disorder, including post-traumatic stress 
disorder and depression, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claim.  
However, any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the veteran after the initial adjudication, he has not 
been prejudiced thereby.  The notice provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and the actions taken by VA have cured the 
error in the timing of notice.  Also, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate in the processing of his claim.  

In February 2003 and July 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
Thus, one letter pre-dated, and one post-dated the RO's June 
2003 rating decision.  During this appeal, the claim was 
readjudicated in the February 2005 SOC, which provided the 
veteran with yet an additional 60 days to submit more 
evidence.  Moreover, it appears that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other evidence, not already 
of record, which must be obtained for a fair disposition of 
this appeal.  We further note that the veteran indicated in 
April 2006 that he had additional evidence to submit, but 
more than one year has passed since then, and he has not 
submitted such evidence. 

For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been rebutted, by 
showing that the essential fairness of the adjudication has 
not been affected.  The initially untimely notice was 
followed by a timely letter and by the SOC, thus conferring 
actual knowledge of the claim requirements upon the claimant 
and following that with appropriate readjudication.  Thus, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim herein is being 
denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the third 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

When examined in November 1967 for entry into service, the 
veteran was normal psychiatrically.  He reported a history of 
nervous trouble.  When examined for separation in March 1970, 
the veteran reported no history of any psychiatric symptoms, 
and he was psychiatrically normal on examination.

The veteran's service personnel records show no evidence that 
he engaged in combat with the enemy at any time during his 
military service.  His military occupational specialty was 
truck driver.

In an April 2003 written statement, F.K., M.D., indicated 
that the veteran reported mood swings, anger, and depression 
for twenty years.  He reported some symptoms compatible with 
PTSD, including nightmares, hypervigilance, and increased 
startle response.  The veteran also complained of insomnia, 
fatigue, irritability, lack of motivation, poor 
concentration, and sadness.  He denied suicidal ideation.  
The diagnoses were recurrent major depressive disorder and 
PTSD.

A November 2003 VA outpatient record shows the veteran sought 
to establish care regarding his PTSD.  He said he had 
occasional nightmares, some anhedonia, fatigue, and trouble 
motivating.

A December 2003 VA outpatient record shows the veteran 
initiated treatment with the PTSD clinical team.  He 
complained of nightmares, trouble sleeping, depressed mood, 
and hypervigilance.  He said he had occasional flashbacks to 
Vietnam but more often had intrusive recollections of being 
molested by his older brother.  He indicated this was the 
bigger problem than his Vietnam service.

According to the veteran, he had symptoms of PTSD when he 
returned from Vietnam, but treated them with drugs and 
alcohol.  The veteran indicated that he was a truck driver in 
service.  He said that, during active duty, his convoys were 
attacked and mortared regularly.  He also indicated he had 
observed a lot of death from a distance.  There were frequent 
accidents, but the veteran was never wounded.  His primary 
traumatic incident was witnessing Vietnamese soldiers setting 
fire to a Vietcong soldier.  Following examination, the 
veteran was diagnosed with PTSD and depression, not otherwise 
specified.

On his February 2004 notice of disagreement, the veteran 
indicated that he had sought treatment for his mental 
disorders from a private physician and through VA.  A 
registered nurse at the VA PTSD clinic had referred him to 
the Vet Center for counseling.

In a July 2004 letter, the RO asked the veteran to provide 
information regarding his claimed in-service stressors 
related to his PTSD.  He was asked for specific dates, 
locations, and unit numbers.  He was requested to give the 
full names of others who were directly involved, and any 
other potential sources of information.

In August 2005, the veteran provided a written statement, on 
which he listed his claimed in-service stressors.  He 
recalled a time when his captain ordered his unit to 
extinguish a fire located in a mine field, which they 
refused.  He also indicated that when he returned home, his 
clothing was two sizes two small.  The veteran was then 
humiliated by anti-war protestors.  When he returned to San 
Diego, he was further belittled by a captain, who told him to 
put on a hat.

In addition, the veteran noted that within a few weeks of his 
arrival in Vietnam, he saw his first severely wounded comrade 
lying on top of a pile of dirt in a dump truck.  The victim's 
stomach was open, and the veteran had to help him down.  The 
veteran said he was immensely upset by this incident.  He 
also indicated he was rocketed, and could still hear the 
noise of B-52 bombers.

In an April 2006 written statement, the veteran indicated he 
had received treatment at the Vet Center for anger management 
and PTSD.

The Board will first analyze whether service connection for 
PTSD is warranted.  As noted above, three elements are 
necessary to award service connection for PTSD.  The evidence 
shows that the veteran has been diagnosed with this disorder.  
Therefore, one required element for service connection is 
satisfied.

Second, there must credible supporting evidence that the 
veteran's claimed in-service stressor occurred.  In this 
regard, the Board notes that the veteran's service personnel 
records show no evidence that he engaged in combat with the 
enemy.  Therefore, there must be independent verification of 
at least one of the veteran's claimed stressors to warrant 
service connection for PTSD.

PTSD results when a person has experienced an event that 
involved actual or threatened death or serious injury, and 
the person's response involved intense fear, helplessness, or 
horror.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., revised 1994) (DSM IV).  Therefore, the 
Board finds that the veteran's claimed stressors regarding 
the orders to put out a fire in a mine field, civilian 
protestors causing humiliation, a military officer telling 
him to wear a head covering, and his uniform fitting poorly 
when he returned to the U.S. from Vietnam do not qualify as 
stressors which can support a clinical diagnosis of PTSD.  
Specifically, none of those events involved actual or 
threatened death or serious injury.  While the veteran 
indicated his unit was ordered to enter a mine field, he 
acknowledged that they were never actually forced to carry 
out the order.

The veteran's statements regarding finding his fellow soldier 
severely wounded on a dirt pile, viewing death from a 
distance, witnessing a Vietcong soldier burned, and his 
convoy being rocketed and attacked could qualify as stressors 
sufficient to warrant a diagnosis of PTSD under DSM-IV.  
However, as noted above, there is no evidence that the 
veteran engaged in combat with the enemy.  Therefore, there 
must be independent verification of those incidents.  Despite 
being requested to do so, the veteran has provided no 
specific dates, times, locations, or details regarding his 
claimed stressors.  The RO, therefore, would not be able to 
attempt verification of the claimed stressors. 

While VA has a clear obligation to assist the veteran in 
substantiating his claim, the veteran must fully participate 
and provide all information requested by VA.  Since the 
veteran did not provide such details, despite the RO's 
specific request in a July 2004 letter, attempted 
verification of the veteran's claimed in-service stressors 
has not been possible.  Since the veteran's claim lacks this 
necessary element for service connection for PTSD, the Board 
must deny his claim.  The Court of Appeals for Veterans 
Claims has stated, "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Moreover, "[c]ontrary to the contentions of appellant, the 
BVA was not bound to accept his uncorroborated account of his 
Vietnam experiences . . . ."  Id. at 192.

We note that the veteran has indicated that he received 
treatment at the VA Vet Center for his anger management and 
PTSD, in addition to private treatment and treatment at the 
VA medical center, which records are already associated with 
the claims file.  While Vet Center records constitute 
evidence that ordinarily must be obtained and associated with 
the claims file, the Board finds that the evidence associated 
with the claims file already shows a diagnosis of PTSD.  In 
addition, even if this evidence were to contain a medical 
opinion to the effect that the veteran's diagnosis of PTSD is 
related to his military service, it would not assist in this 
claim, because confirmation of a claimed in-service stressor 
has not been obtained.  The Court has made it clear that, 
without independent corroboration of a qualifying stressor, 
the question of the validity of any diagnosis of PTSD, and 
therefore whether further medical inquiry should be 
conducted, is irrelevant.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account as to stressors is of no probative 
value, and does not serve to verify the occurrences 
described).  Thus, the Board finds that VA need not obtain 
these records before final adjudication of the veteran's 
appeal.  

With regard to whether the veteran has another mental 
disorder that is related to service, the Board notes that he 
has also been diagnosed with a major depressive disorder.  
However, as indicated above, the veteran's service medical 
records are silent for any treatment or symptoms related to 
any mental disorder.  Furthermore, the first treatment or 
diagnosis of a depressive disorder associated with the claims 
file is dated in April 2003, more than 30 years after the 
veteran's separation from service.  Finally, there is no 
medical opinion of record which indicates the veteran's 
depression is related directly to his military service.

The Board recognizes that the veteran believes that his PTSD 
and/or depressive disorder is related to his military 
service, and his sincerity is not in question.  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
etiology of a disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

As the evidence preponderates against the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD and depression, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD and depression, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


